DETAILED ACTION

Claims 1-21 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 






Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 14 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 6,999,852).


    PNG
    media_image1.png
    419
    640
    media_image1.png
    Greyscale
As per claims 1 and 21, Green (US 6,999,852) teaches a medical support arm (see Figs. 2, 3, 8 and 9 for medical support arm) system comprising: a joint state acquisition unit configured to acquire a state of a joint unit (see Figs. 2, 3, 8 and 9 for joint unit) of an arm unit (see Figs. 2, 3, 8 and 9 for medical support arm); and an external force (see Fig. 1, wherein the surgeon applied a predetermined force) estimation unit configured to estimate an external force (see Fig. 1, wherein the surgeon applied a predetermined force) due to predetermined disturbance on a basis of a condition that the external force (see Fig. 1, wherein the surgeon applied a predetermined force) due to the predetermined disturbance is limited to one predetermined direction or a plurality of predetermined directions, and a state of the joint unit (see Figs. 2, 3, 8 and 9 for joint unit); with respect to claim 21, Green teaches a control device comprising: a joint state acquisition unit configured to acquire a state of a joint unit (see Figs. 2, 3, 8 and 9 for joint unit) of an arm unit (see Figs. 2, 3, 8 and 9 for medical support arm); and an external force (see Fig. 1, wherein the surgeon applied a predetermined force) estimation unit configured to estimate an external force (see Fig. 1, wherein the surgeon applied a predetermined force) due to predetermined disturbance on a basis of a condition that the external force (see Fig. 1, wherein the surgeon applied a predetermined force) due to the predetermined disturbance is limited to one predetermined direction or a plurality of predetermined directions, and a state of the joint unit (see Figs. 2, 3, 8 and 9 for joint unit). Although, the above limitations are disclosed from different embodiments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Green into the intended end result, thereby improving the medical support as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

As per claim 4, Green teaches wherein the arm unit (see Figs. 2, 3, 8 and 9 for medical support arm) includes an encoder having six degrees or more of freedom (see col. 10, line 4-17).

As per claim 14, Green further comprising: an output control unit configured to perform control such that magnitude of the external force (see Fig. 1, wherein the surgeon applied a predetermined force) or a direction of the external force is output by an output device (see Fig. 1, wherein the surgeon applied a predetermined force).

As per claim 18, Green teaches wherein a monitor (see col. 4, line 45) included in a navigation system is connected to the arm unit (see Figs. 2, 3, 8 and 9 for medical support arm), and115SP368762WO00 the external force (see Fig. 1, wherein the surgeon applied a predetermined force) estimation unit estimates a force received from the monitor (see col. 4, line 45) as the external force (see Fig. 1, wherein the surgeon applied a predetermined force).  

As per claim 19, Green further comprising: the monitor (see col. 4, line 45).  

As per claim 20, Green teaches wherein the arm unit (see Figs. 2, 3, 8 and 9 for medical support arm) supports a retractor or a forceps (see Fig. 14, elements 270L, 270R), and the external force (see Fig. 1, wherein the surgeon applied a predetermined force) estimation unit estimates a force by which the retractor or the forceps is operated by an operator (see Fig. 1), as the external force (see Fig. 1, wherein the surgeon applied a predetermined force).


Allowable Subject Matter

Claims 2-3, 5-13 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fail to teach or fairly suggest with respect to claim 2, wherein the arm unit includes a number of torque sensors, the number being smaller than the number of joint units configuring the arm unit; with respect to claim 5, wherein the plurality of joint units configuring the arm unit  includes a joint unit including an actuator and an encoder, and a joint unit including an actuator, an encoder, and a torque sensor; with respect to claim 6, wherein the external force estimation unit estimates the external force that acts on a predetermined observation point; with respect to claim 13, further comprising: an output control unit configured to perform control such that an alert is output by an output device in a case where the external force exceeds a threshold value; with respect to claim 14, an output control unit configured to perform control such that magnitude of the external force or a direction of the external force is output by an output device; with respect to claim 17, 
wherein the disturbance includes disturbance due to tension of a light source and a camera cable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image2.png
    275
    275
    media_image2.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B